Citation Nr: 0500223	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  03-29 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to Dependency and Indemnity Compensation under 
the provisions of 38 U.S.C.A. § 1310 (West 2002).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania that denied the benefit sought on 
appeal.  The appellant, the surviving spouse of a veteran who 
had active service from May 1966 to May 1969 and who died in 
May 2001, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran served in the Republic of Vietnam and had 
Type II diabetes mellitus, a disorder presumptively 
associated with exposure to Agent Orange.  

3.  Diabetes mellitus hastened or materially and 
substantially contributed to the cause of the veteran's 
death.



CONCLUSION OF LAW

The requirements for payment of Dependency and Indemnity 
Compensation under the provisions of 38 U.S.C.A. § 1310 have 
been met.  38 U.S.C.A. §§ 1310, 5103, 5103(A), 5107 (West 
2002); 38 C.F.R. §§  3.102, 3.159, 3.312 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also required the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the February 2003 
rating decision, as well as the Statement of the Case and the 
various Supplemental Statements of the Case issue in 
connection with the appellant's appeal have notified her of 
the evidence considered, the pertinent laws and regulations 
and the reasons her claim was denied.  In addition, a 
December 2003 letter to the appellant specifically notified 
her of the substance of the VCAA, including the division of 
responsibilities between the VA and the appellant for 
obtaining evidence.  While the Board acknowledges that the 
notice of the VCAA was provided to the appellant after the 
initial unfavorable decision in this case, since this 
decision represents a complete grant of the benefit sought on 
appeal, the appellant is not prejudiced by any deficiency in 
the notification requirements of the VCAA.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the Board notes that the veteran's service medical records 
are associated with this claims file, as are private and VA 
medical records.  Furthermore, as indicated above, as this 
decision represents a complete grant of the benefit sought on 
appeal, the Board is of the opinion that all relevant 
evidence necessary for an equitable disposition of the 
appellant's appeal has been obtained.  Therefore, the case is 
ready for appellate review.  

The appellant essentially contends that while the veteran 
died as a result of cardiovascular disease, his death was 
materially or substantially contributed to by diabetes 
mellitus, a disability presumptively associated with service 
in Vietnam and exposure to Agent Orange.  

At this point, the Board notes that the veteran's DD Form 214 
reflects that he did serve in Vietnam during the Vietnam Era 
and medical records document that the veteran had been 
diagnosed with Type II diabetes mellitus prior to his death.  
As such, the veteran's Type II diabetes mellitus is presumed 
to have been of service origin.  See 38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Under applicable law, a claimant of DIC benefits under 
38 U.S.C.A. § 1310 must establish that a disability of 
service origin caused, hastened, or substantially or 
materially contributed to death.  38 U.S.C.A. § 1310(b); 
38 C.F.R. § 3.312.  The death of a veteran will be considered 
to have been due to a service-connected disability where the 
evidence establishes that such disability was either the 
principal or contributory cause of death.  38 C.F.R. 
§ 3.312(a).  The principal cause of death is one which 
singularly or jointly with some other condition was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  The contributory 
cause of death is one that contributed substantially or 
materially, combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).  

After reviewing the evidence of record, the Board is of the 
opinion that there is a basis to grant service connection for 
the cause of the veteran's death, and therefore, entitlement 
to DIC benefits under 38 U.S.C.A. § 1310.  The veteran's 
death certificate shows he died in May 2001 of a 
cardiopulmonary arrest which was due to or the consequence of 
a myocardial infarction, which was due to or as a consequence 
of coronary artery disease.  Diabetes mellitus does not 
appear on the veteran's death certificate.  The Board notes 
that there is no medical evidence which demonstrates that the 
veteran's heart disease was manifested during service or 
within one year of separation from service or that the 
veteran's diabetes caused the veteran's cardiovascular 
disease.  The medical evidence clearly shows that the 
veteran's cardiovascular disease predated the December 1999 
diagnosis of diabetes mellitus.  

However, there is uncontroverted evidence that the veteran's 
diabetes mellitus, a disorder presumptively associated with 
the veteran's service in Vietnam and exposure to Agent 
Orange, contributed substantially or materially to the 
veteran's death.  In this regard, a June 2002 statement from 
V. Rao Nadella, M.D. stated that the veteran had been treated 
for Type II diabetes mellitus that had been diagnosed in 
December 1999 and that his diabetic condition was a 
contributing factor, worsening the veteran's coronary artery 
disease and causing his sudden cardiac death in May 2001.  In 
addition, an August 2004 statement from Sricharan Kantipudi, 
M.D. stated that he had treated the veteran between 1999 and 
2001 and that the veteran's diabetes had contributed to the 
veteran's coronary artery disease and his later demise from 
sudden cardiac death from coronary artery disease.  It was 
indicated that the veteran's diabetes had accelerated the 
progression of his coronary artery disease.  Dr. Kantipudi 
related that diabetes mellitus was the most important risk 
factor for the causation and progression of coronary artery 
disease and that it was his firm professional opinion that 
diabetes had significantly contributed to and worsened the 
veteran's coronary artery disease that led to his demise.  
Lastly, there is an October 2004 statement from Ann Marie 
Gordon, M.D. which related that she concurred with 
Dr. Nadella's opinion that it was at least more likely than 
not that the veteran's diabetes mellitus was a significant 
contributing factor to his subsequent demise.

Based on this record, the Board finds that the medical 
evidence establishes that the veteran's diabetes mellitus 
contributed substantially and materially to cause his death.  
Therefore, entitlement to Dependency and Indemnity 
Compensation is established.  


ORDER

Dependency and Indemnity Compensation under the provisions of 
38 U.S.C.A. § 1310 is granted.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


